Citation Nr: 1140954	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disease to include chronic obstructive pulmonary disease (COPD), shortness of breath, emphysema, asthma, pulmonary artery hypertension and asbestosis. 

2.  Entitlement to a compensable evaluation for residuals of a broken third metatarsal of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2001 to May 2004.  He also had two periods of active duty for training (ACDUTRA) from March 1984 to April 1984 and from April 1987 to October 1987. 

This matter came before the Board on appeal from February 2005 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A hearing before the undersigned was held in May 2009.  A transcript of that proceeding has been associated with the claim file.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in September 2009 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that additional development is required regarding the Veteran's claims, as will be discussed below.

Regarding asbestos-related claims, there is no specific statutory guidance and the Secretary has not promulgated any regulations.  VA has issued a circular on asbestos-related diseases, however.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos- related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, regarding the claim of entitlement to service connection for a respiratory disorder, the Veteran claims that his respiratory condition was aggravated by service by exposure to asbestos and as due to a reaction to the anthrax vaccination.  Service records show that the Veteran was diagnosed with emphysema, shortness of breath and pneumonia while in service.  Moreover, an October 2003 memorandum regarding an air quality review of the Veteran's barracks notes that there had been health concerns raised by the soldiers staying in the barracks, and that mold had been seen during inspection.  It was noted that an inspection found mold in some of the rooms.  It was also noted that the floor tiles had asbestos, but that it had not been released.  Findings of a Physical Evaluation Board (PEB) dated November 2003 noted that the Veteran's COPD pre-existed service and was not permanently aggravated by such service.  It was noted the Veteran's COPD was diagnosed in 1998 and was unrelated to service.  It was also noted that the Veteran was a smoker.  Finally, it was noted that all available service medical records and sworn testimony by the Veteran was reviewed during the proceedings. Post-service treatment records show that the Veteran was diagnosed with COPD and asbestosis in October 2004 and October 2005. 

While the PEB found that the Veteran's COPD was not aggravated by service, the Board notes that the appellant has been diagnosed with multiple additional respiratory conditions, including emphysema and asbestosis.  Furthermore, the PEB findings did not state that the memorandum addressing air quality of the barracks were considered.  Similarly, there is no indication that the Veteran's allegations that the anthrax vaccination aggravated his respiratory conditions were taken into account.  Finally, the Veteran testified at his May 2009 hearing that his respiratory problems worsened right after the anthrax vaccinations and during his stay at the barracks.  He is competent to so state.

The Veteran was afforded a VA examination with regard to his respiratory disorder in December 2009 by a nurse practitioner.  The findings of the examiner are not sufficient to determine the outstanding medical questions concerning the instant claim.  In this regard, the examiner did not consider the Veteran's contentions concerning anthrax.  Moreover, the examiner determined that the Veteran's respiratory condition did not pre-exist service but did not explain the rationale for such conclusion, aside from indicating that no earlier diagnoses were found in the record.  The examiner also failed to determine whether the Veteran had a respiratory disability that began during active service.  Additionally, the examiner determined that the Veteran's asbestosis diagnosis was not based on objective testing but offered no rationale of her own concerning her finding that the Veteran did not have asbestosis or any respiratory finding which is consistent with asbestos exposure.  Therefore, the Board finds that an additional examination is necessary to determine the Veteran's respiratory disorder and if any are related to or worsened by his period of active duty.  

The Board's September 2009 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.

Turning to the right foot claim, the Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in December 2007, and his representative argues in the June 2011 post-remand brief that the right foot disability has worsened in severity since that time.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, upon remand, the Veteran should be provided a VA examination to determine the current severity of his right foot disability.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from the Nashville VA Medical Health System not already associated with the claims file.

2.  Schedule the Veteran for a VA respiratory examination by a PULMONOLOGIST. The claims file and a copy of this remand must be provided to the examiner.  The examiner must indicate receipt and review of these documents in any report generated. 

The examiner should: 

a)  indicate which, if any, respiratory disorders the Veteran currently has; 

b) with respect to any COPD and/or emphysema diagnosed upon examination, opine whether there is clear and unmistakable evidence to show that such disorder(s) pre-existed service; 

c)  if the COPD and/or asthma pre-existed service, the examiner should indicate whether there is evidence to show that the COPD and emphysema permanently increased in severity therein, to include consideration of the Veteran's contentions and medical documentation of in-service pneumonia and discharge due to his respiratory condition; 

d) with respect to any respiratory/pulmonary disease found not to pre-exist service, state whether it is at least as likely as not that such is related to the Veteran's active service, to include as due to anthrax vaccinations and exposure to poor air quality within the barracks; 

e)  interview the Veteran regarding his service and his pre- and post-service occupational history in order to ascertain his history of likely asbestos exposure.  A clinical examination with appropriate tests and studies must be performed.  The examiner is to state all pulmonary diagnosis or diagnoses.  For any respiratory illness present, he or she must express an opinion as to whether it is more or less likely related to in-service asbestos exposure.  

f) provide supporting rationale, with specific references to the record, for the opinions provided; moreover, if the examiner finds that any of the above inquiries cannot be answered without resorting to speculation, then it must be explained why it would be speculative to respond. 

3.  Schedule the Veteran for an examination to determine the current severity of his residuals of a broken third metatarsal of the right foot.  The claims file must be reviewed in connection with the examination.

4.  Thereafter, readjudicate the remanded claim. If the disposition is unfavorable, provide the appellant and his representative a supplemental statement of the case and an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


